Title: To Thomas Jefferson from Thomas Underwood, Jr., 25 July 1802
From: Underwood, Thomas, Jr.
To: Jefferson, Thomas


          
            Sir
            Richmond 25th. July 1802
          
          I hold it to be a duty which every real friend to society owes his Country to give information of, and expose to publick view the misconduct of all and every officer under the government who will not pay due attention to its interest. You will therefore pardon me when I tell you that the Loan officer of Virginia Mr. John Hopkins, is authorised by Law to keep two Clerks; it is found by Mr. Hopkins that one is sufficient to transact all the business in that department and he (Mr. Hopkins) without adhereing to the interest of his Country suffers one Clerk who transacts the whole business to receive the Salary allowed by Law for two; and altho saving of one salary to the publick is but a small consideration yet the Salutory scheme of oeconomy so valuable to our repubican Goverment can not be carried into full effect unless things of this kind be noticed. With a wish to be serviceable to my County,
          I am Sir. Yr. Mo. Ob.
          
            Thomas Underwood Jr.
          
        